                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

            Plaintiff,

v.                                         Criminal Action No. 5:19CR22
                                                                (STAMP)
MARTIN ANDERSON,
aka MARTIN THOMAS ANDERSON,
aka MARTIN T. ANDERSON,
aka MARTIN T. McNEIL,
aka MARTIN T. McNEAL,
aka JEFFREY BROWN,

            Defendant.


                      MEMORANDUM OPINION AND ORDER
              CONFIRMING PRONOUNCED RULINGS OF THE COURT
            AFFIRMING MAGISTRATE JUDGE’S DETENTION ORDER,
                 OVERRULING DEFENDANT’S OBJECTIONS AND
                  DENYING DEFENDANT’S MOTION TO REVOKE
                         PRETRIAL DETENTION ORDER

                             I.   Background

       The defendant, Martin Anderson (“Anderson”), is named in all

three counts of a three-count indictment filed on June 4, 2019.

ECF No. 1.      On June 5, 2019, the defendant was arrested and on

June   6,   2019,   the   defendant   appeared   before   United   States

Magistrate Judge James P. Mazzone for his initial appearance on the

indictment.    ECF No. 6.     At that time, the government moved to

detain the defendant prior to trial.           ECF No. 10.    The Court

entered an order of temporary detention pending a hearing pursuant

to the Bail Reform Act.      ECF No. 11.    The Court then scheduled a

detention hearing to take place June 10, 2019.
     At the conclusion of the detention hearing, the magistrate

judge found that: (1) the defendant poses a danger to the community

and a flight risk; (2) there is evidence that on the day of the

defendant’s arrest for the charges in the indictment (ECF No. 1),

the defendant attempted to evade arrest; (3) there is evidence that

on the day of the defendant’s arrest for the charges in the

indictment (ECF No. 1), the defendant was in a vehicle with persons

who had been or were using illegal drugs; (4) the defendant has an

admitted history of methamphetamine use; and (5) no bond conditions

could be set to reasonably ensure the appearance of the defendant

and the safety of the community.       ECF No. 16 at 2.

     On July 10, 2019, the defendant filed objections to the

magistrate judge’s detention order, asserting that the government

failed to prove and articulate by clear and convincing evidence

that no conditions of defendant Anderson’s release can reasonably

assure the safety of the community and by preponderance of the

evidence that there is no condition or combination of conditions

that will reasonably assure the defendant’s appearance as required.

ECF No. 26 at 2-3.      The defendant also later filed a motion for

reconsideration   of    the   magistrate   judge’s     detention   order,

contending that the government has not met its burden to compel

detention.   ECF No. 34 at 3.

     The   magistrate   judge   then   entered   an   order   denying   the

defendant’s motion for reconsideration of the detention order,


                                   2
finding that the government carried its respective burden of proof.

ECF No. 35 at 2.

     On September 19, 2019, the defendant filed a motion for

revocation of the detention order, contending that the government

failed to show that defendant Anderson poses a flight risk and that

the defendant is not a threat to the community.   ECF No. 36 at 1-3.

In the motion, the defendant requested a prompt hearing of this

matter pursuant to 18 U.S.C. § 3145(b).    Id. at 1.   On September

20, 2019, this Court set a detention hearing to take place Monday,

September 23, 2019.

     At the hearing, the defendant first called the defendant’s

fiancé, Tina Crawford (“Ms. Crawford”), as a witness. Ms. Crawford

then testified that she has known the defendant for twenty years,

and that if the defendant is released pending trial, the defendant

would reside with her.   Ms. Crawford stated that she has a car to

provide the defendant transportation to and from any required

appearances.

     The government then cross-examined Ms. Crawford.     On cross-

examination, Ms. Crawford indicated that she is aware that the

defendant has had several felony convictions, specifically, the

defendant’s prior convictions of vehicular eluding, and escape-

attempt from felony pending.   Ms. Crawford also testified that she

works as an administrative assistant, from 10:00 a.m. to 3:00 p.m.,

Monday through Friday, from her townhouse that is located at 166


                                 3
McAllen Lane, Triadelphia, West Virginia.                 Ms. Crawford further

indicated that the defendant’s 3-year-old daughter would live with

her, along with her 21-year-old son and 14-year-old daughter.

        Counsel for the defendant then presented argument asserting

that the magistrate judge erred as to a finding of fact in

concluding that the defendant is a danger to the community.

Specifically, counsel for the defendant stated that the magistrate

judge    found   that   on   the   day   of   the   defendant’s     arrest,   the

defendant evaded, or attempted to evade arrest.                 However, counsel

for the defendant stated that there is nothing in the record from

the detention hearing held on June 10, 2019 that would establish

that fact.    Counsel for the defendant noted particular portions of

the detention hearing testimony of Officer William Michael Lemon

(“Officer Lemon”) from the West Virginia State Police Bureau of

Criminal Investigation to establish that the defendant did not know

that there was a warrant for his arrest.                  Among other things,

counsel for the defendant noted that Officer Lemon did not turn on

his lights, or take other similar actions, when arresting the

defendant. Counsel for the defendant also noted that the defendant

testified that due to his collaboration with the government, the

defendant     was   afraid    an    individual      may    be   following     him.

Therefore, counsel for the defendant requested that this Court

revoke the magistrate judge’s detention order.                  Instead, counsel

for the defendant stated that the defendant could be tracked by a


                                         4
GPS and regularly tested.            Lastly, counsel for the defendant noted

that   under    the    Bail       Reform    Act,    there     is     a   preference          for

defendants not to be detained.

       The government then presented its argument contending that on

the day the defendant was arrested, the defendant was driving in

excess of the speed limit which caused another car to be run off

the    road.     The    government         further        noted    the    defendant          was

previously convicted of: (1) escape-attempt from felony pending on

January 14, 2008; (2) escape-attempt from felony pending on April

12, 2010; and (3) vehicular eluding on August 13, 2007.                                      The

government noted that the defendant testified at the detention

hearing held on June 10, 2019, that he illegally used and was in

the company of persons who illegally used controlled substances.

The government stated that Officer Lemon stated at the detention

hearing held on June 10, 2019, that on the day of the defendant’s

arrest, the defendant was speeding, a firearm was tossed by one of

the    individuals      in    the    vehicle,       and     the    firearm       was    later

recovered.       Moreover,         the     government       stated       that    after       the

defendant’s     vehicle       came    to    stop,    Officer       Lemon        had    him    at

gunpoint.      The government also stated that the defendant has been

previously found “passed out” in a vehicle with three firearms.

Although, the government noted that it had no issue with Ms.

Crawford’s residence, the government asserted that the defendant is

a   flight     risk    and    a    danger    to     the    community       if     released.


                                             5
Therefore, the government requests that this Court affirm the

magistrate judge’s detention order and deny the defendant’s motion

to revoke the detention order.

     In argument in reply, counsel for the defendant noted that the

prior convictions were over ten years old, and that this Court

should not use such criminal history in deciding whether to grant

the defendant’s motion to revoke the detention order.   Counsel for

the defendant noted that the government does not dispute that

Officer Lemon did not turn on his lights, or take other similar

actions, when arresting the defendant.

                     II.   Standard of Review

     “When the district court acts on a motion to revoke or amend

a magistrate judge’s pretrial release order, the district court

acts de novo and must make an independent determination of the

proper pretrial detention or conditions of release.” United States

v. Stewart, 19 F. App’x 46, 48, 2001 WL 1020779 (4th Cir. 2001)

(citing United States v. Rueben, 974 F.2d 580, 585-86 (5th Cir.

1992)).

     Accordingly, this Court has reviewed the record in this case,

including the transcript of the detention hearing held before

Magistrate Judge Mazzone, and has made its own determination that

the United States’ motion to detain was properly granted.




                                 6
                             III.   Discussion

     Title 18, United States Code, Section 3142(e) states, in

pertinent part:

     (1) [i]f, after a hearing pursuant to the provisions of
     subsection (f) of this section, the judicial officer
     finds that no condition or combination of conditions will
     reasonably assure the appearance of the person as
     required and the safety of any other person and the
     community, such judicial officer shall order the
     detention of the person before trial.

18 U.S.C. § 3142(e)(1).

     After a careful review of the record, the transcript of the

detention hearing held on June 10, 2019, the arguments presented at

the motion hearing held on September 23, 2019, and the testimony of

Tina Crawford, this Court found that no condition or combination of

conditions will reasonably assure the appearance of the defendant

as required and the safety of any other person and the community.

     First,   this   Court    determined    the   alleged   events    that

transpired at the time of the defendant’s arrest weigh in favor of

the defendant’s detention.      Specifically, this Court stated that

there is undisputed testimony that the defendant “accelerated west

on McEldowney Avenue at speeds of 75 to 80 miles an hour, turned

south on Main Street.         [Officer Lemon] observed the vehicle

fishtail, slide around a turn, accelerate southbound on Main

Street, at which time Judge Cramer was exiting the courtroom, was

traveling home.   He was ran off the roadway by Mr. Anderson.        Judge

Cramer then turned around and followed the vehicle to basically


                                     7
find out what was going on.”               ECF No. 23 at 7-8 (transcript of

proceedings held on June 10, 2019 before Magistrate Judge Mazzone

as to the defendant’s detention).                Based on the detention hearing

transcript,       it     was   Officer    Lemon’s      intent   “to   locate   [the

defendant], covertly surveil him, and then contact the uniformed

officers to make an arrest.”              Id. at 12.      However, Officer Lemon

made an arrest due to the defendant driving “very erratically.”

Id.

       Second, this Court found that the defendant’s past convictions

for vehicular eluding and escape-attempt from felony pending weigh

in favor of the defendant’s detention.                    While the defendant’s

convictions may have occurred as far back as about twelve years

ago,       it   appeared    to   the     Court    based   on    the   circumstances

surrounding the defendant’s current arrest, that the defendant may

still be prone to violate the law and violate conditions of

pretrial release.              This Court noted that whether such prior

convictions are admissible at the trial of this case due to their

age is not an issue that the Court needs to rule upon at this time.

See 18 U.S.C. § 3142(f)(2) (“The rules concerning admissibility of

evidence in criminal trials do not apply to the presentation and

consideration       of     information     at    the   hearing.”).1     Rather,   in



       1
      Further, see Federal Rule of Evidence 1101(d)(3) (providing
that the rule does not apply, except as to privilege, on
miscellaneous proceedings such as considering whether to release on
bail or otherwise).

                                            8
determining whether the defendant should remain detained, this

Court considered evidence relevant to the issue of whether there is

a serious risk that the defendant will flee or a serious risk to

the safety of a person or the community if the defendant is not

detained.

      This    Court    indicated     that     although     the    defendant      has

previously admitted that he probably used methamphetamine the day

prior to his arrest (see ECF No. 23 at 25) and to keeping company

with other individuals using illegal substances, such evidence does

not   have    much    weight,   if     any,   in    determining        whether   the

defendant’s motion to revoke the magistrate judge’s detention order

should be granted.

      This Court addressed, in particular, Ms. Crawford’s testimony

that she has a suitable living situation for the defendant, will

not tolerate drug activity, and will provide transportation for the

defendant to and from appearances.                  Specifically, this Court

indicated that Ms. Crawford’s assurances, although well intended,

are   not    sufficient   for   this    Court      to   decline   to    affirm   the

magistrate judge’s order and to grant the defendant’s motion to

revoke the magistrate judge’s detention order.

      Given the totality of the evidence, including the defendant’s

prior criminal record involving convictions of vehicular eluding

and escape-attempt from felony pending, even home detention with




                                         9
electronic monitoring may well not be sufficient to reasonably

ensure his appearance.

      Accordingly, after a review of the record, the transcript of

the   detention     hearing    held    on    June   10,    2019,   the    arguments

presented at the motion hearing held on September 23, 2019, and the

testimony of Ms. Crawford, this Court found that the government has

met its burden of proving by clear and convincing evidence “that no

condition or combination of conditions will reasonably assure the

safety   of   any    other    person    and   the   community.”          18   U.S.C.

§ 3142(f)(2)(B).      Moreover, this Court found that in light of the

defendant’s actions at the time of his arrest and his prior

convictions, there is a serious risk that the defendant will flee

if he is not detained.           Accordingly, this Court affirmed the

magistrate judge’s detention order, overruled the defendant’s

objections,    and    denied    the    defendant’s        motion   to    revoke   the

magistrate judge’s detention order.

      This Court REMANDED the defendant to the custody of the United

States   Marshals     Service    pending      further      proceedings     in     this

criminal action.

      The Court further ORDERED that the defendant be: (1) confined

in a facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending

appeal, and (2) afforded a reasonable opportunity for private

consultation with defense counsel.


                                        10
     The Court noted that on order of a Court of the United States

or on request of an attorney for the government, the person in

charge of the corrections facility in which the defendant is

confined shall deliver the defendant to the United States Marshals

Service for the purpose of an appearance in connection with a court

proceeding.

                         IV.   Conclusion

     For the reasons stated above, and as pronounced at the motion

hearing held on September 23, 2019, Magistrate Judge James P.

Mazzone’s detention order (ECF No. 16) is AFFIRMED.   Furthermore,

the defendant’s objections to the magistrate judge’s order (ECF No.

26) are OVERRULED and the defendant’s motion to revoke pretrial

detention order (ECF No. 36) is DENIED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the defendant, to counsel of record herein, to

the United States Probation Office, and to the United States

Marshals Service.

     DATED:    September 24, 2019



                               /s/ Frederick P. Stamp, Jr.
                               FREDERICK P. STAMP, JR.
                               UNITED STATES DISTRICT JUDGE




                                11
